DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8, 11-16 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, it is unclear as to what is being claimed due to the claim limitation “specified activity of the limb,” being inferentially included, i.e. it is unclear if the limitation is being positively or functionally recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) & 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Firlik et al. (US 2002/0087201).

17. A system for promoting neuroplasticity in a brain of a subject to improve and/or restore neural function, the system comprising [e.g., 0062]; a sensor configured to be implanted within the subject proximate to a first region of the surface of the brain, wherein the sensor is configured to detect multiple neural signals at the first region of the surface of the brain (e.g., via the disclosed means of generating intended neural activity in the brain from a ‘peripheral’ location, which may be associated with loss of motor function and/or a specific neural activity related to an affected body part; a stimulating component (e.g., elements 600/800) configured to be implanted within the subject proximate to a second region of the surface of the brain implicated in controlling movement of the limb, wherein the stimulating component is configured to receive a stimulation pattern and to stimulate the second region of the surface of the brain based on the stimulation pattern; and a computing device communicatively coupled to the sensor and the stimulating component, the computing device having a memory containing non-transitory computer-executable instructions and a processor for executing the non-transitory computer-executable instructions contained in the memory, wherein the non- transitory computer-executable instructions include instructions for— receiving the detected neural signals from the sensor; generating the stimulation pattern based on the received neural signals; and outputting the stimulation pattern to the stimulating component to promote neuroplasticity in the region of the brain by increasing or enhancing activity of neural circuits controlling movement of the limb, wherein the computing device is configured to generate a new stimulation pattern each time the computing device receives the detected neural signals associated with a specified neural activity and output the new stimulation pattern to the stimulating component {e.g., [0062], [0072], [0084], [0088]-[0090], [0108]-[110] & (Figs 8-9)}.

18. The system of claim 17 wherein the neural signals are beta waves having a frequency of between about 15-25 hertz (e.g., [0090]-[0094]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firlik et al. (US 2002/0087201) in view of Tyler (US 2014/0211593).

Firlik et al. discloses;


9. A system for promoting neuroplasticity in a brain of a subject to improve and/or restore neural function, the system comprising [e.g., 0062]: a sensor configured to detect one or more signals associated with a limb of the subject (e.g., via the disclosed means of generating intended neural activity in the brain from a ‘peripheral’ location, which may be associated with loss of motor function and/or a specific neural activity related to an affected body part);a first stimulating component (e.g., via the disclosed external stimulation device 3100 and external pulse system 3130  and a support structure 3610 that positions the electrodes 3620 proximate to, but not touching, the brain, i.e. pia mater) configured to be worn externally by the subject proximate to a first region of the brain implicated in controlling movement of the limb, wherein the first stimulating component is configured to receive a first stimulation pattern and to stimulate the first region of the brain based on the first stimulation pattern; a second stimulating component (e.g., via the disclosed external stimulation device 3600 and external pulse system 3630  and a support structure 3610 that positions the electrodes 3620 proximate to, but not touching, the brain, i.e. pia mater) configured to be worn externally by the subject proximate to a second region of the brain, wherein the second stimulating component is configured to receive a second stimulation pattern and to stimulate the second region of the brain based on the second stimulation pattern; and a computing device communicatively coupled to the first and second stimulating components, the computing device having a memory containing non-transitory computer-executable instructions and a processor for executing the non-transitory computer-executable instructions contained in the memory, wherein the non- transitory computer-executable instructions include instructions for; outputting the first stimulation pattern to the first stimulating component responsive to the one or more signals; and a predetermined time after outputting the first stimulation pattern, outputting the second stimulation pattern to the second stimulating component, wherein outputting the first stimulation pattern and the second stimulation pattern is to promote neuroplasticity in the region of the brain by increasing or enhancing activity of neural circuits controlling movement of the limb {e.g., [0143 {e.g., [0062], [0072], [0084], [0088]-[0094], [0108]-[110], [0143] & (Fig 36)}.

10. The system of claim 9 wherein the predetermined time is between about 5-25 milliseconds (e.g., [0090]-[0094]).
Firlik et al. discloses the claimed invention having a system for promoting neuroplasticity in a brain of a subject comprising a sensor configured to detect one or more signals associated with the limb of a subject, a stimulating component configured to be implanted within/or worn externally, a computing device coupled to said sensor and stimulating device and a means of generating and outputting a stimulation pattern to the stimulating component except wherein said computing device is configured to generate a new first stimulation pattern each time the computing device receives the one or more signals associate with specified activity of the limb and output the new first stimulation pattern to the first stimulating component.   Tyler et al. teaches that it is known to use a system and method for modulating the activity of the brain via neuromodulation via triggering a stimulus to a specific region of the brain appropriate for eliciting the intended effect, i.e. executing a movement, via a sensor device that monitors the user and/or user’s environment such as an accelerometer, magnetic field sensor, wherein the data obtained is used to further control the delivery of brain stimulation.  Tyler et al. also teaches that the system and method further utilize a storage including parameters for stimulation based on a particular technique of neuromodulation, a target region and/or an intended effect. The use of said parameters is further defined as being dynamic and capable of modification based on feedback from users, skilled practitioners and/or a programmable means {e.g., [0052], [0094], [0112]-[0117], [0135] & (Fig 11)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the computing device as taught by Firlik et al. with the use of the dynamic database of different stimulation parameters and form of dynamic feedback as taught by Tyler et al. since such a modification would provide the computing device that is configured to generate a new first stimulation pattern each time the computing device receives the one or more signals associate with specified activity of the limb and output the new first stimulation pattern to the first stimulating component since such a modification would provide the predictable results pertaining to effectively utilizing a particular technique of neuromodulation based on feedback (e.g., [0112]-[0117]).
Claims 1-6 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firlik et al. (US 2002/0087201) in view of Tyler et al. (US 2014/0211593) and Howard (US 2017/0258390)
Firlik et al. discloses;

1. A system for promoting neuroplasticity in a brain of a subject to improve and/or restore neural control of a limb of the subject, the system comprising {e.g., (abstract) & [0002]-[0004]}: a sensor, wherein the sensor is configured to detect one or more signals associated with the limb of the subject (e.g., via the disclosed means of generating intended neural activity in the brain from a ‘peripheral’ location, which may be associated with loss of motor function and/or a specific neural activity related to an affected body part); a stimulating component (e.g., elements 600/800) configured to be implanted within and/or worn externally by the subject proximate to a region of the brain implicated in controlling movement of the limb, wherein the stimulating component is configured to receive a stimulation pattern (e.g., via the disclosed pulse forms and/or control signals provided by the external controller 850) and to stimulate the region of the brain based on the stimulation pattern (e.g., via the disclosed pulse system/generator 630/830); and a computing device (e.g., via the disclosed external controller 850) communicatively coupled to the sensor and the stimulating component, the computing device having a memory containing non-transitory computer-executable instructions and a processor for executing the non-transitory computer-executable instructions contained in the memory, wherein the non-transitory computer-executable instructions include instructions for: receiving the signals associated with the limb of the subject from the sensor (e.g., via the disclosed sensing intended neural activity remotely from a first region of the brain); generating the stimulation pattern based on the received signals associated with the limb of the subject; and outputting the stimulation pattern to the stimulating component to promote neuroplasticity in the region of the brain by increasing or enhancing activity of neural circuits controlling movement of the limb {e.g., [0062], [0072], [0084], [0088]-[0090], [0108]-[110] & (Figs 8-9)}.
	Firlik et al. discloses the claimed invention having a system for promoting neuroplasticity in a brain of a subject comprising a sensor configured to detect one or more signals associated with the limb of a subject, a stimulating component configured to be implanted within/or worn externally, a computing device coupled to said sensor and stimulating device and a means of generating and outputting a stimulation pattern to the stimulating component except wherein said sensor is further configured to be worn externally on the limb of the subject and said computing device is configured to generate a new first stimulation pattern each time the computing device receives the one or more signals associate with specified activity of the limb and output the new first stimulation pattern to the first stimulating component.   Tyler et al. teaches that it is known to use a system and method for modulating the activity of the brain via neuromodulation via triggering a stimulus to a specific region of the brain appropriate for eliciting the intended effect, i.e. executing a movement, via a sensor device that monitors the user and/or user’s environment such as an accelerometer, magnetic field sensor, wherein the data obtained is used to further control the delivery of brain stimulation {e.g., [0052], [0094], [0135] & (Fig 11)}. Tyler et al. also teaches that the system and method further utilize a storage including parameters for stimulation based on a particular technique of neuromodulation, a target region and/or an intended effect. The use of said parameters is further defined as being dynamic and capable of modification based on feedback from users, skilled practitioners and/or a programmable means {e.g., [0052], [0094], [0112]-[0117], [0135] & (Fig 11)}.   Howard teaches that it is known to use a system and method to measure and integrate cognitive features by measuring functions such as the motor system, cognitive function and brain activity via the use of wearable body sensors, i.e. clothing sensors (e.g., [0008] & [0238]-[0244]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention to modify the sensor as taught by Firlik et al. with the use of sensor in order to execute a movement and the use of the dynamic database of different stimulation parameters and form of dynamic feedback as taught by Tyler et al. and the use of an external sensor as taught by Howard since such a modification would provide the a system for promoting neuroplasticity in a brain of a subject comprising a sensor configured to detect one or more signals associated with the limb of a subject, a stimulating component configured to be implanted within/or worn externally, a computing device coupled to said sensor and stimulating device and a means of generating and outputting a stimulation pattern to the stimulating component wherein said sensor is further configured to be worn externally on the limb of the subject and a computing device that is configured to generate a new first stimulation pattern each time the computing device receives the one or more signals associate with specified activity of the limb and output the new first stimulation pattern to the first stimulating component since such a modification would provide the predictable results pertaining to effectively utilizing a particular technique of neuromodulation based on feedback (e.g., [0112]-[0117]), effectively trigger and modify a targeted delivery of stimulation to a specific brain region based on data obtained by an executed movement in order to elicit an intended affect [e.g., Tyler, 0094] and to accurately integrate measured human movement so as to measure functioning of the motor system, cognitive function and brain activity of an user via a monitoring device that is integrated into clothing (e.g., Howard [0008] & [0238]-[0244]).  

2. The system of claim 1 wherein the sensor is configured to detect movement of the limb, and wherein the signals associated with the limb of the subject are signals representative of the movement of the limb (e.g., Howard [0008] & [0238]-[0244]).  


3.  The system of claim 2 wherein the sensor is an inertial measurement unit configured to be worn externally on the limb of the subject (e.g., Howard [0008] & [0238]-[0244]).  

4. The system of claim 1 wherein the sensor is configured to detect electrical activity of a muscle in the limb, and wherein the signals associated with the limb of the subject are signals representative of the electrical activity of the muscle [e.g., Tyler, 0135].

5. The system of claim 1 wherein the signals associated with the limb of the subject are electromyography signals (e.g., Howard [0008] & [0238]-[0244]).  


6. The system of claim 1 wherein the sensor is a movement sensor configured to detect movement of the limb, wherein the signals associated with the limb of the subject are signals representative of the movement of the limb, and wherein the system further comprises: an activity sensor configured to be implanted within and/or worn externally on the limb of the subject and configured to detect electrical activity of a muscle in the limb, wherein the non-transitory computer-executable instructions further include instructions for: receiving (a) the signals representative of the movement of the limb from the movement sensor and (b) the detected electrical activity of the muscle from the activity sensor; and
generating the stimulation pattern based on (a) the signals representative of the movement of the limb and (b) the detected electrical activity of the muscle (e.g., via the disclosed means of generating intended neural activity in the brain from a ‘peripheral’ location, which may be associated with loss of motor function and/or a specific neural activity related to an affected body part- e.g., Firlik, [0062], [0072], [0084]).

21.  The system of claim 1 wherein: promoting the neuroplasticity in the region of the brain implicated in controlling movement of the limb by the system is gradually reduced; and the system including the externally worn stimulating component is configured to be removed from the subject when sufficient function of the limb has been restored (e.g., via the disclosed cognitive function and brain activity monitored via the use of wearable body sensors, i.e. clothing sensors (e.g., [0008] & [0238]-[0244]).  


22. The system of claim 17 wherein: promoting the neuroplasticity in the region of the brain implicated in controlling movement of the limb by the system is gradually reduced; and the system is configured to be removed from the subject when sufficient function of the limb has been restored.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-10 & 17-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792